     Case 2:19-cv-02175-WBS-KJN Document 13 Filed 05/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVIS RAY THOMPSON,                            No. 2: 19-cv-2175 WBS KJN P
12                     Petitioner,
13          v.                                        ORDER
14    CHRISTIAN PFEIFFER,
15                     Respondent.
16

17         Pending before the court is respondent’s motion for a thirty days extension of time to file

18   a response to the petition. Good cause appearing, IT IS HEREBY ORDERED that:

19         1. Respondent’s motion for an extension of time (ECF No. 12) is granted;

20         2. Respondent’s response to the petition is due on or before June 14, 2020.

21   Dated: May 15, 2020

22

23

24
     Thomp2175.eot
25

26
27

28
                                                     1
